Citation Nr: 1102207	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  05-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of a medial meniscal tear and Baker's cyst, right knee, 
claimed as a right knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Fiancé 


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1981 to December 1981.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2004 by a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran requested a Travel Board hearing in connection with 
the current claim.  The hearing was scheduled and later held in 
August 2007.  The Veteran and her fiancé testified before the 
undersigned Veterans Law Judge (VLJ), and the hearing transcript 
is of record.

The Veteran's claim was previously before the Board in February 
2008 and remanded at that time for additional evidentiary 
development, to include obtaining outstanding VA treatment 
records and Social Security Administration (SSA) records, as well 
as affording the Veteran a VA examination.  The requested 
development was completed as directed, but unfortunately, another 
remand is required for the reasons discussed below.  

The Veteran's representative raised an informal claim at the 
Travel Board hearing regarding a total disability rating based on 
individual unemployability (TDIU).  The Board referred this issue 
for any appropriate action in the February 2008 remand order, but 
it appears that no action has been taken on this issue to date.  
Therefore, the Board again refers this issue for any 
appropriate action.  Additionally, the Veteran submitted a 
statement dated April 2008 in which she sought service connection 
for a bilateral ankle disability, a left knee disability, and 
arthritis, to include as secondary to her service-connected right 
knee disability.  The Board also refers these claims for any 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted above, the Veteran's claim was previously before the 
Board in February 2008 and remanded at that time for additional 
evidentiary development, to include obtaining outstanding VA 
treatment records and SSA records, as well as affording the 
Veteran a VA examination.  The VA treatment records and SSA 
records were obtained and associated with the claims file.  The 
Veteran was also afforded a VA examination in connection with 
this claim in December 2009.  This examination report is also 
included in the claims file.

However, correspondence associated with the claims file revealed 
that the Veteran was scheduled for another VA joints examination 
in September 2010.  The Veteran failed to report for the 
scheduled examination without good cause.  Ordinarily, 38 C.F.R. 
§ 3.655 makes clear that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R § 3.655(b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of immediate family 
member, etc. 38 C.F.R. § 3.655(a).

Additional correspondence from the Veteran dated October 20, 2010 
indicated that her VA examination was rescheduled for October 22, 
2010.  The Veteran also identified additional outstanding VA 
treatment records not contained in the claims file.  
Unfortunately, the October 22, 2010 VA examination report is not 
contained in the claims file and must be obtained.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the RO/AMC should request all VA medical records 
pertaining to the Veteran that date from September 23, 2010, 
including the October 22, 2010 VA Compensation and Pension (C&P) 
joints examination report.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from September 23, 2010, 
including the October 22, 2010 VA C&P joints 
examination report.  All efforts to obtain 
these records should be fully documented.  If 
these records cannot be obtained, the Veteran 
should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2010).

2.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions, undertake any other 
development action that is deemed warranted, 
and readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and her representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



